DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the amendments filed on 12/09/2021.  This action has been made FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “Therefore, Ashdown merely discloses an SS& firewall provided in an SS& network and is completely silent on a cloud-based scanner that test an attach vulnerability over a mobile network”.  The examiner is not persuaded.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  The examiner maintains the combination of Ashdown, Yan and Mihan discloses the applicant’s cloud service moves the virus-scanning functionality” in Column 3, Lines 65-67 is equivalent to the Applicant’s claim language of “a cloud-based scanner that test an attach vulnerability over a mobile network”.  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown, US 6308276 in view of Yan, US8180917 and in further view Mihan, US20170264644.
Claim 1:
Ashdown fails to explicitly disclose a cloud-based scanner and a mobile network.  However, Yan discloses a cloud-based scanner (“an AV in-the-cloud service moves the virus-scanning functionality” See Yan Column 3, Lines 65-67) and a mobile network (“network 40” See Yan Column 10, Lines 15-30).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ashdown by the teachings of Yan to enable improved defenses for traffic analysis of an Internet-based "in-the-cloud" service more effectively.
 “scanning servers connected to the vulnerability scanning and notification apparatus and applications installed on said servers to identify software types and versions used on the servers”.  However, Mihan’s teaches this feature in paragraph 0064.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ashdown and Yan by the teachings of Mihan to enable an improved system to determine vulnerabilities more effectively (See Mihan, Abstract & Paragraph 0064). 
As modified:
The combination of Ashdown, Yan and Mihan discloses the following:
a vulnerability scanning and notification apparatus, implemented in a cloud-based scanner (“an AV in-the-cloud service moves the virus-scanning functionality” See Yan Column 3, Lines 65-67), for generating messages to test an attack vulnerability (“the SS7 network has expanded and is now vulnerable to attacks, intrusions, fraud, and misuse.” See Ashdown Column 1, Lines 45-60) over a mobile network (“network 40” See Yan Column 10, Lines 15-30), the apparatus comprising: 
a processor (See Ashdown Column 10, Lines 54-60); and 
one or more stored sequences of instructions which, when executed by the processor (See Ashdown Column 10, Lines 54-60), cause the processor to:
generate, in response to a communication received through an Internet connection from a web-browser integrated (See Ashdown Column 10, Lines 60-67) with a user-interface  of a mobile operator (See Ashdown Column 6, Lines 15-25), one or more messages towards an external interface of the mobile network (“network 40” See Yan Column 10, Lines 15-30) in order to test the attack vulnerability associated with a signaling system (SS7) attack (“ the SS7 network has expanded and is now vulnerable to attacks, intrusions, fraud, and misuse” See Ashdown Column 1, Lines 45-55), wherein the one or more symptomatic messages are received by the mobile network from a network attacker thereby (See Ashdown Column 2, Lines 60-65; Column 6, Lines 50-67 & Column 7, Lines 1-20);
test the vulnerability of the mobile network based at least on said one or more generated packets of communication (“the SS7 network has expanded and is now vulnerable to attacks, intrusions, fraud, and misuse” See Ashdown Column 1, Lines 45-55);
test if one or more pre-determined filtering rules are triggered based at least on said one or more generated messages to identity the attack vulnerability (“monitors every SS7 message entering and leaving a SS7 signaling node by providing with respect to the signaling node an SS7 message filter that inspects each message and compares it to a SS7 rule-set, or policy, to determine whether the node should accept, modify, respond to, or reject the message.” See Ashdown Column 2, Lines 20-30);
scanning servers connected to the vulnerability scanning and notification apparatus and applications installed on said servers to identify software types and versions used on the servers (“scan of base code to determine if there is any malicious vulnerability” See Mihan Paragraph 0064) and in the applications and store results in a database (“database 230 also includes tables of hash values of known malicious files.” See Yan Column 5, Lines 60-67);
comparing the results with one or more records of vulnerability database (“database 230 also includes tables of hash values of known malicious files.” See Yan Column 5, Lines 60-67) to identify any vulnerability present in the scanned server or in the application (“results are compared” See Ashdown Column 6, Lines 50-67);
transmit, upon identifying the vulnerability, a notification message to the mobile operator (“sending an urgent alert message notifying appropriate personnel of a security event, or modifying a message.” See Ashdown Column 1, Lines 40-45 & Column 2, Lines 55-67 & Column 7, Lines 1-20).
Claim 3:
The combination of Ashdown, Yan and Mihan discloses wherein the apparatus is a web-based SS7 penetration testing tool accessible through an internet browser and provides one or more SS7 connectivity (“connectivity on the SS7 network” See Ashdown Column 4, Lines 35-40).
Claim 4:
(See Ashdown Figure 1 & Column 4, Lines 1-15).
Claim 5:
The combination of Ashdown, Yan and Mihan discloses wherein the apparatus is configured to generate an automated message (“The system combines call progress monitoring, including message correlation and state management, transaction progress monitoring, including message correlation and state management, network management monitoring, and message verification.” See Ashdown Column 2, Lines 45-67) associated with the testing of attack vulnerability (“the SS7 network has expanded and is now vulnerable to attacks, intrusions, fraud, and misuse.” See Ashdown Column 1, Lines 45—55).
Claim 6:
The combination of Ashdown, Yan and Mihan discloses wherein the apparatus is configured to periodically scan the mobile network to test the attack vulnerability by generating messages external to the mobile network (“The system utilizes specialized, high availability, "on-the-wire" devices to monitor, control, and insert messages into the SS7 packet-switched global SS7 network.” See Ashdown Column 2, Lines 55-67).
Claim 7:
The combination of Ashdown, Yan and Mihan discloses wherein the one or more generated messages are configured to deliver to the mobile network at least through signaling connection control part (SCCP) carrier of a protocol (See Ashdown Column 3, Lines 1-20 & Column 8, Lines 10-25) associated with the mobile network (“The system utilizes specialized, high availability, "on-the-wire" devices to monitor, control, and insert messages into the SS7 packet-switched global SS7 network.” See Ashdown Column 2, Lines 55-67).
Claim 8:
The combination of Ashdown, Yan and Mihan discloses wherein the one or more generated messages are further configured to traverse at least through one or more filtering rules of the mobile network (“These engines 504-512 provide the ability to filter on specific parameters within SS7 messages via static rules and to maintain signaling state and correlate PDUs with ongoing message processing via state rules.” See Ashdown Column 2, Lines 14-20; Column 3, Lines 30-40; Column 7, Lines 5-20).
Claim 9:
The combination of Ashdown, Yan and Mihan discloses wherein the apparatus is configured to generate, in real-time, one or more software wizards to automatically suggest at least an appropriate signaling connection control part (SCCP) subsystem numbers (SSNs) and mobile application part (MAP) versions for the one or more generated packets (See Ashdown Column 3, Lines 1-20 & Column 8, Lines 10-25).
Claim 10:
The combination of Ashdown, Yan and Mihan discloses wherein the suggested at least an appropriate signaling connection control part (SCCP) subsystem numbers (SSNs) or the suggested mobile application part (MAP) versions, if selected, from the one or more (See Ashdown Column 3, Lines 1-20 & Column 8, Lines 10-25).
Claim 11:
The combination of Ashdown, Yan and Mihan discloses wherein the one or more messages are one or more commands provided by a user (See Ashdown Column 6, Lines 50-60).
Claim 12:
Claim 12 is rejected on the same basis as claim 1.
Claim 13:
Claim 13 is rejected on the same basis as claim 1.
Claim 14:
Claim 14 is rejected on the same basis as claims 1 and 4.
Claim 15:
Claim 15 is rejected on the same basis as claim 3.
Claims 16-19:
Claims 16-19 are rejected on the same basis as claims 5-10.
Claim 20: 
The combination of Ashdown, Yan and Mihan discloses performed manually, automatically and in a combination of both (“a Rules Wizard GUI is used, guiding a user through a selection of rule types, parameter values, boolean logic selection, and exception configuration.  In addition, the Rules Wizard allows users to sort, delete, and edit existing rules.  This process includes definition of each control policy rule, including trigger function, action performed, and logging mechanism.” See Ashdown Column 6, Lines 25-35).
Claim 21:
The combination of Ashdown, Yan and Mihan discloses wherein the vulnerability database includes a prestored dictionaries, libraries or storage of publicly known information-security software vulnerabilities or computer security flaws (“database 230 also includes tables of hash values of known malicious files.” See Yan Column 5, Lines 60-67).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hrabik (US 20020178383), discloses a method and apparatus for verifying the integrity and security of computer networks and implementing counter measures.
Klaus (US 5892903), discloses a method and apparatus for detecting and identifying security vulnerabilities in an open network computer communication system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 25, 2022